Order entered November 18, 2020




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-20-00179-CV

                   IN THE INTEREST OF A.P.N., A CHILD

               On Appeal from the 330th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-18-05082

                                       ORDER

      Before the Court is appellant’s fourth motion to extend time to file his brief.

Appellant explains the parties partially settled this case and submitted a proposed

order to the trial court on October 28, 2020 in accordance with their agreement.

However, the trial court has not yet signed the order and has scheduled a status

conference for December 18, 2020. Appellant requests the extension to allow the

trial court an opportunity to sign the order as the order would significantly limit the

remaining issues in the appeal.
        We GRANT the motion and ORDER the brief be filed no later than

December 31, 2020. We caution appellant that further extension requests will be

disfavored.


                                          /s/   ERIN A. NOWELL
                                                JUSTICE